DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No.11363381. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the application under examination is a broader version of claim 2 of the patent and with obvious wording variations as shown in the claim mapping table below:
Application under examination
U. S. Patent 11363381
1. A display apparatus, comprising: a display panel configured to display an image; and a plurality of sound generating devices at a rear surface of the display panel, wherein the display panel comprises a plurality of area and each of the plurality of sound generating devices is in the plurality of area, and wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band.
1. A display apparatus, comprising: a display panel configured to display an image; and a plurality of sound generating devices on a rear surface of the display panel, wherein the display panel comprises a plurality of area and each of the plurality of sound generating devices is in the plurality of area, and wherein at least two the plurality of sound generating devices are configured to output sound to a rear direction of the display panel, and the other sound generating devices of the plurality of sound generating devices is configured to output sound to a front direction of the display panel.
2. The display apparatus of claim 1, wherein the sound output to the front direction is a high-pitched sound band, and the sound output to the rear direction is a low-pitched sound band.


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No.11363381. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the application under examination is a broader version of claim 2 of the patent and with obvious wording variations as shown in the claim mapping table below:
Application under examination
U. S. Patent 11363381
2. The display apparatus of claim 1, wherein one of the plurality of sound generating devices is configured to output a sound to a rear direction of the display panel, and the other one of sound generating devices of the plurality of sound generating devices is configured to output a sound to a front direction of the display panel.
1. A display apparatus, comprising: a display panel configured to display an image; and a plurality of sound generating devices on a rear surface of the display panel, wherein the display panel comprises a plurality of area and each of the plurality of sound generating devices is in the plurality of area, and wherein at least two the plurality of sound generating devices are configured to output sound to a rear direction of the display panel, and the other sound generating devices of the plurality of sound generating devices is configured to output sound to a front direction of the display panel.
2. The display apparatus of claim 1, wherein the sound output to the front direction is a high-pitched sound band, and the sound output to the rear direction is a low-pitched sound band.


Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No.11363381. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of the application under examination is a broader version of claim 2 of the patent and with obvious wording variations as shown in the claim mapping table below:
Application under examination
U. S. Patent 11363381
3. The display apparatus of claim 2, wherein the sound output to the front direction is the high-pitched sound band, and the sound output to the rear direction is the low-pitched sound band.
1. A display apparatus, comprising: a display panel configured to display an image; and a plurality of sound generating devices on a rear surface of the display panel, wherein the display panel comprises a plurality of area and each of the plurality of sound generating devices is in the plurality of area, and wherein at least two the plurality of sound generating devices are configured to output sound to a rear direction of the display panel, and the other sound generating devices of the plurality of sound generating devices is configured to output sound to a front direction of the display panel.
2. The display apparatus of claim 1, wherein the sound output to the front direction is a high-pitched sound band, and the sound output to the rear direction is a low-pitched sound band.


Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11363381 in view of Noh et al. (US 20200077169 A1) hereinafter Noh.
Regarding claim 4, claim 11 of the patent teaches all the limitations of the claim except the limitations wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band however,
Since it is known in the art as evidenced by Noh for a device to further comprise wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band in (“A sound pressure level of the fourth sound in a low frequency band may be higher than sound pressure level of the first, second, and third sounds in the low frequency band, the sound pressure level of the third sound in a medium frequency band may be higher than sound pressure level of the first, second, and fourth sounds in the medium frequency band, the medium frequency band being higher than the low frequency band, and the sound pressure level of the first or second sound in a high frequency band may be higher than sound pressure level of the third or fourth sound in the high frequency band, the high frequency band being higher than the medium frequency band” in ¶[0030]),
An ordinary skilled in the art would have been motivated to modify claim 11 of the patent with the teachings of Noh for the benefit of improving the bandwidth of the device, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 11 of the patent with Noh.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 11363381 in view of Noh et al. (US 20200077169 A1) hereinafter Noh.
Regarding claim 5, claim 12 of the patent teaches all the limitations of the claim except the limitations wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band however,
Since it is known in the art as evidenced by Noh for a device to further comprise wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band in (“A sound pressure level of the fourth sound in a low frequency band may be higher than sound pressure level of the first, second, and third sounds in the low frequency band, the sound pressure level of the third sound in a medium frequency band may be higher than sound pressure level of the first, second, and fourth sounds in the medium frequency band, the medium frequency band being higher than the low frequency band, and the sound pressure level of the first or second sound in a high frequency band may be higher than sound pressure level of the third or fourth sound in the high frequency band, the high frequency band being higher than the medium frequency band” in ¶[0030]),
An ordinary skilled in the art would have been motivated to modify claim 12 of the patent with the teachings of Noh for the benefit of improving the bandwidth of the device, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 12 of the patent with Noh.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 11363381 in view of Noh et al. (US 20200077169 A1) hereinafter Noh.
Regarding claim 6, claim 13 of the patent teaches all the limitations of the claim except the limitations wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band however,
Since it is known in the art as evidenced by Noh for a device to further comprise wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band in (“A sound pressure level of the fourth sound in a low frequency band may be higher than sound pressure level of the first, second, and third sounds in the low frequency band, the sound pressure level of the third sound in a medium frequency band may be higher than sound pressure level of the first, second, and fourth sounds in the medium frequency band, the medium frequency band being higher than the low frequency band, and the sound pressure level of the first or second sound in a high frequency band may be higher than sound pressure level of the third or fourth sound in the high frequency band, the high frequency band being higher than the medium frequency band” in ¶[0030]),
An ordinary skilled in the art would have been motivated to modify claim 13 of the patent with the teachings of Noh for the benefit of improving the bandwidth of the device, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 13 of the patent with Noh.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 14 of U.S. Patent No. 11363381 in view of Noh et al. (US 20200077169 A1) hereinafter Noh.
Regarding claim 7, claim 14 of the patent teaches all the limitations of the claim except the limitations wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band however,
Since it is known in the art as evidenced by Noh for a device to further comprise wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band in (“A sound pressure level of the fourth sound in a low frequency band may be higher than sound pressure level of the first, second, and third sounds in the low frequency band, the sound pressure level of the third sound in a medium frequency band may be higher than sound pressure level of the first, second, and fourth sounds in the medium frequency band, the medium frequency band being higher than the low frequency band, and the sound pressure level of the first or second sound in a high frequency band may be higher than sound pressure level of the third or fourth sound in the high frequency band, the high frequency band being higher than the medium frequency band” in ¶[0030]),
An ordinary skilled in the art would have been motivated to modify claim 14 of the patent with the teachings of Noh for the benefit of improving the bandwidth of the device, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 14 of the patent with Noh.
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11363381 in view of Noh et al. (US 20200077169 A1) hereinafter Noh.
Regarding claim 8, claim 15 of the patent teaches all the limitations of the claim except the limitations wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band however,
Since it is known in the art as evidenced by Noh for a device to further comprise wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band in (“A sound pressure level of the fourth sound in a low frequency band may be higher than sound pressure level of the first, second, and third sounds in the low frequency band, the sound pressure level of the third sound in a medium frequency band may be higher than sound pressure level of the first, second, and fourth sounds in the medium frequency band, the medium frequency band being higher than the low frequency band, and the sound pressure level of the first or second sound in a high frequency band may be higher than sound pressure level of the third or fourth sound in the high frequency band, the high frequency band being higher than the medium frequency band” in ¶[0030]),
An ordinary skilled in the art would have been motivated to modify claim 15 of the patent with the teachings of Noh for the benefit of improving the bandwidth of the device, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 15 of the patent with Noh.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11363381 in view of Noh et al. (US 20200077169 A1) hereinafter Noh.
Regarding claim 9, claim 16 of the patent teaches all the limitations of the claim except the limitations wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band however,
Since it is known in the art as evidenced by Noh for a device to further comprise wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band in (“A sound pressure level of the fourth sound in a low frequency band may be higher than sound pressure level of the first, second, and third sounds in the low frequency band, the sound pressure level of the third sound in a medium frequency band may be higher than sound pressure level of the first, second, and fourth sounds in the medium frequency band, the medium frequency band being higher than the low frequency band, and the sound pressure level of the first or second sound in a high frequency band may be higher than sound pressure level of the third or fourth sound in the high frequency band, the high frequency band being higher than the medium frequency band” in ¶[0030]),
An ordinary skilled in the art would have been motivated to modify claim 16 of the patent with the teachings of Noh for the benefit of improving the bandwidth of the device, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 16 of the patent with Noh.
Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11363381 in view of Noh et al. (US 20200077169 A1) hereinafter Noh.
Regarding claim 10, claim 17 of the patent teaches all the limitations of the claim except the limitations wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band however,
Since it is known in the art as evidenced by Noh for a device to further comprise wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band in (“A sound pressure level of the fourth sound in a low frequency band may be higher than sound pressure level of the first, second, and third sounds in the low frequency band, the sound pressure level of the third sound in a medium frequency band may be higher than sound pressure level of the first, second, and fourth sounds in the medium frequency band, the medium frequency band being higher than the low frequency band, and the sound pressure level of the first or second sound in a high frequency band may be higher than sound pressure level of the third or fourth sound in the high frequency band, the high frequency band being higher than the medium frequency band” in ¶[0030]),
An ordinary skilled in the art would have been motivated to modify claim 17 of the patent with the teachings of Noh for the benefit of improving the bandwidth of the device, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 17 of the patent with Noh.
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11363381 in view of Noh et al. (US 20200077169 A1) hereinafter Noh.
Regarding claim 11, claim 19 of the patent teaches all the limitations of the claim except the limitations wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band however,
Since it is known in the art as evidenced by Noh for a device to further comprise wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band in (“A sound pressure level of the fourth sound in a low frequency band may be higher than sound pressure level of the first, second, and third sounds in the low frequency band, the sound pressure level of the third sound in a medium frequency band may be higher than sound pressure level of the first, second, and fourth sounds in the medium frequency band, the medium frequency band being higher than the low frequency band, and the sound pressure level of the first or second sound in a high frequency band may be higher than sound pressure level of the third or fourth sound in the high frequency band, the high frequency band being higher than the medium frequency band” in ¶[0030]),
An ordinary skilled in the art would have been motivated to modify claim 19 of the patent with the teachings of Noh for the benefit of improving the bandwidth of the device, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 19 of the patent with Noh.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11363381 in view of Noh et al. (US 20200077169 A1) hereinafter Noh.
Regarding claim 12, claim 21 of the patent teaches all the limitations of the claim except the limitations wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band however,
Since it is known in the art as evidenced by Noh for a device to further comprise wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band in (“A sound pressure level of the fourth sound in a low frequency band may be higher than sound pressure level of the first, second, and third sounds in the low frequency band, the sound pressure level of the third sound in a medium frequency band may be higher than sound pressure level of the first, second, and fourth sounds in the medium frequency band, the medium frequency band being higher than the low frequency band, and the sound pressure level of the first or second sound in a high frequency band may be higher than sound pressure level of the third or fourth sound in the high frequency band, the high frequency band being higher than the medium frequency band” in ¶[0030]),
An ordinary skilled in the art would have been motivated to modify claim 21 of the patent with the teachings of Noh for the benefit of improving the bandwidth of the device, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 21 of the patent with Noh.
Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11019430 in view of Noh et al. (US 20200077169 A1) hereinafter Noh.
Regarding claim 13, claim 5 of the patent teaches all the limitations of the claim except the limitations wherein the device further comprises wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band however,
Since it is known in the art as evidenced by Noh for a device to further comprise wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band in (“A sound pressure level of the fourth sound in a low frequency band may be higher than sound pressure level of the first, second, and third sounds in the low frequency band, the sound pressure level of the third sound in a medium frequency band may be higher than sound pressure level of the first, second, and fourth sounds in the medium frequency band, the medium frequency band being higher than the low frequency band, and the sound pressure level of the first or second sound in a high frequency band may be higher than sound pressure level of the third or fourth sound in the high frequency band, the high frequency band being higher than the medium frequency band” in ¶[0030]),
An ordinary skilled in the art would have been motivated to modify claim 5 of the patent with the teachings of Noh for the benefit of improving the bandwidth of the device, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 5 of the patent with Noh.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11363381 in view of Noh et al. (US 20200077169 A1) hereinafter Noh.
Regarding claim 14, claim 3 of the patent teaches all the limitations of the claim except the limitations wherein the device further comprises wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band however,
Since it is known in the art as evidenced by Noh for a device to further comprise wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band in (“A sound pressure level of the fourth sound in a low frequency band may be higher than sound pressure level of the first, second, and third sounds in the low frequency band, the sound pressure level of the third sound in a medium frequency band may be higher than sound pressure level of the first, second, and fourth sounds in the medium frequency band, the medium frequency band being higher than the low frequency band, and the sound pressure level of the first or second sound in a high frequency band may be higher than sound pressure level of the third or fourth sound in the high frequency band, the high frequency band being higher than the medium frequency band” in ¶[0030]),
An ordinary skilled in the art would have been motivated to modify claim 3 of the patent with the teachings of Noh for the benefit of improving the bandwidth of the device, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 3 of the patent with Noh.
Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11019430 in view of Noh et al. (US 20200077169 A1) hereinafter Noh.
Regarding claim 15, claim 4 of the patent teaches all the limitations of the claim except the limitations wherein the device further comprises wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band however,
Since it is known in the art as evidenced by Noh for a device to further comprise wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band in (“A sound pressure level of the fourth sound in a low frequency band may be higher than sound pressure level of the first, second, and third sounds in the low frequency band, the sound pressure level of the third sound in a medium frequency band may be higher than sound pressure level of the first, second, and fourth sounds in the medium frequency band, the medium frequency band being higher than the low frequency band, and the sound pressure level of the first or second sound in a high frequency band may be higher than sound pressure level of the third or fourth sound in the high frequency band, the high frequency band being higher than the medium frequency band” in ¶[0030]),
An ordinary skilled in the art would have been motivated to modify claim 4 of the patent with the teachings of Noh for the benefit of improving the bandwidth of the device, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 4 of the patent with Noh.
Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11363381 in view of Noh et al. (US 20200077169 A1) hereinafter Noh.
Regarding claim 16, claim 6 of the patent teaches all the limitations of the claim except the limitations wherein the device further comprises wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band however,
Since it is known in the art as evidenced by Noh for a device to further comprise wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band in (“A sound pressure level of the fourth sound in a low frequency band may be higher than sound pressure level of the first, second, and third sounds in the low frequency band, the sound pressure level of the third sound in a medium frequency band may be higher than sound pressure level of the first, second, and fourth sounds in the medium frequency band, the medium frequency band being higher than the low frequency band, and the sound pressure level of the first or second sound in a high frequency band may be higher than sound pressure level of the third or fourth sound in the high frequency band, the high frequency band being higher than the medium frequency band” in ¶[0030]),
An ordinary skilled in the art would have been motivated to modify claim 6 of the patent with the teachings of Noh for the benefit of improving the bandwidth of the device, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 6 of the patent with Noh.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11363381 in view of Noh et al. (US 20200077169 A1) hereinafter Noh.
Regarding claim 17, claim 19 of the patent teaches all the limitations of the claim except the limitations wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band however,
Since it is known in the art as evidenced by Noh for a device to further comprise wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band in (“A sound pressure level of the fourth sound in a low frequency band may be higher than sound pressure level of the first, second, and third sounds in the low frequency band, the sound pressure level of the third sound in a medium frequency band may be higher than sound pressure level of the first, second, and fourth sounds in the medium frequency band, the medium frequency band being higher than the low frequency band, and the sound pressure level of the first or second sound in a high frequency band may be higher than sound pressure level of the third or fourth sound in the high frequency band, the high frequency band being higher than the medium frequency band” in ¶[0030]),
An ordinary skilled in the art would have been motivated to modify claim 19 of the patent with the teachings of Noh for the benefit of improving the bandwidth of the device, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 19 of the patent with Noh.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11019430 in view of Noh et al. (US 20200077169 A1) hereinafter Noh.
Regarding claim 18, claim 1 of the patent teaches all the limitations of the claim except the limitations wherein the device further comprises wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band however,
Since it is known in the art as evidenced by Noh for a device to further comprise wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band in (“A sound pressure level of the fourth sound in a low frequency band may be higher than sound pressure level of the first, second, and third sounds in the low frequency band, the sound pressure level of the third sound in a medium frequency band may be higher than sound pressure level of the first, second, and fourth sounds in the medium frequency band, the medium frequency band being higher than the low frequency band, and the sound pressure level of the first or second sound in a high frequency band may be higher than sound pressure level of the third or fourth sound in the high frequency band, the high frequency band being higher than the medium frequency band” in ¶[0030]),
An ordinary skilled in the art would have been motivated to modify claim 1 of the patent with the teachings of Noh for the benefit of improving the bandwidth of the device, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 4 of the patent with Noh.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 20120243719 A1) hereinafter Franklin in view of Noh et al. (US 20200077169 A1) hereinafter Noh.
Regarding claim 1, Franklin teaches A display apparatus (“Display-Based Speaker Structures for Electronic Devices” in ¶[title]), comprising: a display panel (“An electronic device may be provided with a flexible display” in ¶[0031]) configured to display an image (“display 14 may have an active area such as active area AA and an inactive area such as area IA. In active display region AA, an array of image pixels may be used to present text and images to a user of device 10.” in ¶[0042]); and a plurality of sound generating devices (“speaker structure 48 may be driven by a transducer such as transducer 50” in ¶[0055]) at a rear surface of the display panel (“FIG. 15 is a bottom view of an illustrative electronic device of the type shown in FIG. 14 having a flexible display that forms part of an array of speaker structures in accordance with an embodiment of the present invention” in ¶[0030]), wherein the display panel comprises a plurality of area and each of the plurality of sound generating devices is in the plurality of area (Fig. 15 shows five transducers 50 in five different areas of the back of the display), Franklin does not specifically disclose the device further comprising wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band however,
Since it is known in the art as evidenced by Noh for a device to further comprise wherein one of the plurality of sound generating devices is configured to output a high- pitched sound band, the other one of the plurality of sound generating devices is configured to output a low-pitched sound band in (“A sound pressure level of the fourth sound in a low frequency band may be higher than sound pressure level of the first, second, and third sounds in the low frequency band, the sound pressure level of the third sound in a medium frequency band may be higher than sound pressure level of the first, second, and fourth sounds in the medium frequency band, the medium frequency band being higher than the low frequency band, and the sound pressure level of the first or second sound in a high frequency band may be higher than sound pressure level of the third or fourth sound in the high frequency band, the high frequency band being higher than the medium frequency band” in ¶[0030]),
An ordinary skilled in the art would have been motivated to modify claim 1 of the patent with the teachings of Noh for the benefit of improving the bandwidth of the device, therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify claim 4 of the patent with Noh.
Claim(s) 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franklin et al. (US 20120243719 A1) hereinafter Franklin in view of Noh et al. (US 20200077169 A1) hereinafter Noh and further in view of Choi et al. (US 20170280234 A1) hereinafter Choi.
Regarding claim 12, Franklin as modified by Noh teaches the device of claim 12, Franklin as modified by Noh does not specifically disclose the device further comprising a rear cover on a rear surface of the display panel and including at least one hole however, 
Since it is known in the art as evidenced by Choi for a device to further comprise a rear cover on a rear surface of the display panel and including at least one hole in (“the support structure disposed at the rear surface of the display panel and the source PCB to fix/support the sound generating actuator,” in [0023]),
An ordinary skilled in the art would be motivated to modify the invention of Franklin as modified by Noh with the teachings of Choi for the benefit simplifying the assembly and manufacture of the device, therefore it would have been obvious to a person of ordinary skilled in the art prior to the effective filing date of the claimed invention to modify Franklin as modified by Noh with Choi.
Regarding claim 13, Franklin as modified by Noh and Choi teaches the device of claim 12, Choi further teaches the device further comprising a partition member between the rear surface of the display panel and the rear cover and configured to divide the display panel into a lower area and an upper area (1310 and 1310.sub.prime of Fig. 17A divides the display into areas).
Allowable Subject Matter
Claims 2-11 and 14-18 would be objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the nonstatutory double patenting rejection is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AMMAR T. HAMID
Primary Examiner
Art Unit 2654



/AMMAR T HAMID/Primary Examiner, Art Unit 2654